Title: From James Madison to Phineas Bond, 16 January 1806 (Abstract)
From: Madison, James
To: Bond, Phineas


                    § To Phineas Bond. 16 January 1806, Department of State. “I have had the honor to receive your letter of the 7th. inst. [not found] enclosing a power of Attorney to receive the balance of Mr. Guillemard’s Salary, as the fifth Commissioner under the 6th. Article of the Treaty of Amity &c. So much time has elapsed since the extinction of that Board, that it will not appear extraordinary, that no existing appropriation is applicable to the discharge of this demand: but care will be taken speedily to promote one. In the meantime, if you will have the goodness to state Mr. Guillemards account and transmit it with your power (which is now returned) to Mr. Harrison, the Auditor of the Treasury, it will be in the proper course for accomplishing the business.”
                